14‐941‐cv
Sebrena Robinson v. Concentra Health Services,Inc.




                                           In the
                United States Court of Appeals
                             For the Second Circuit
                                           ________

                                    August Term, 2014

                                       No. 14‐941‐cv 

                                    SEBRENA ROBINSON,
                                     Plaintiff‐Appellant,

                                               v. 

                         CONCENTRA HEALTH SERVICES, INC.,1
                               Defendant‐Appellee.
                                    ________

                  Appeal from the United States District Court
                          for the District of Connecticut.
                 No. 3:11‐cv‐843 (MPS) ― Michael P. Shea, Judge.
                                           ________

                                Argued: February 4, 2015
                                Decided: March 24, 2015
                                       ________

            Before: PARKER, HALL, and LOHIER, Circuit Judges.
                                 ________
       Appeal  from  a  final  judgment  of  the  United  States  District
Court  for  the  District  of  Connecticut  (Michael  P.  Shea,  Judge)
granting summary judgment in favor of appellee.  The district court
held  that  appellant  was  judicially  estopped  from  showing  that  she
1
     The Clerk of Court is directed to amend the caption as set forth above.
                                                                   No. 14‐941‐cv




was qualified for her position at the time she was terminated, which
is an element of discriminatory discharge claims brought under Title
VII  of  the  Civil  Rights  Act  of  1964,  42  U.S.C.  §  2000e  et  seq.  (“Title
VII”) and 42 U.S.C. § 1981 (“Section 1981ʺ),  because she applied for,
and  received,  Social  Security  disability  benefits  based  on  her
statement  that  she  was  fully  disabled  as  of  a  date  prior  to  her
termination.    Because  appellant  has  failed  to  proffer  a  sufficient
explanation for the contradictory statements, we AFFIRM.
                                    ________

                      THOMAS  W.  BUCCI,  Willinger,  Willinger  &  Bucci,
                      P.C., Bridgeport, CT, for Plaintiff‐Appellant Sebrena
                      Robinson.

                      RACHEL  REINGOLD  MANDEL  (Nicole S. Corvini, on
                      the  brief),  Ogletree,  Deakins,  Nash,  Smoak  &
                      Stewart,  P.C.,  Boston,  MA,  for  Defendant‐Appellee
                      Concentra Health Services, Inc.

                                    ________

BARRINGTON D. PARKER, Circuit Judge:


                               BACKGROUND
       Plaintiff‐Appellant  Sebrena  Robinson  worked  for  Concentra
Health Services, Inc. (“Concentra”) as a medical assistant from June
2003  until  she  was  terminated  on  September  23,  2010.    Robinson
applied for Social Security disability benefits on September 27, 2010,
four  days  after  being  terminated,  on  the  ground  that  she  had
multiple  sclerosis  that  rendered  her  disabled  and  unable  to  work.
The  initial  application  was  denied  by  the  Social  Security
Administration (“SSA”).  On May 5, 2011, Robinson filed an appeal
of  the  SSA’s  denial  of  benefits  and  requested  a  hearing  before  an


                                         2
                                                                No. 14‐941‐cv




Administrative Law Judge (“ALJ”).  Robinson, who was represented
by counsel, appeared and testified at a hearing held on April 3, 2012.
       On  June  12,  2012,  the  ALJ  reversed  the  SSA,  concluding  that
Robinson  was  entitled  to  benefits  because  she  had  been  fully
disabled  since  June  14,  2010  due  to  her  multiple  sclerosis.    In
relevant part, the ALJ summarized Robinson’s statements about her
disability as follows:
   •      “The  claimant  is  alleging  disability  since  June  14,  2010.” 
          Joint App’x 297.
   •      “The claimant alleges that multiple sclerosis interferes with
          her  ability  to  engage  in  basic  work  activities.    Specifically,
          she  testified  at  [the]  hearing  that  [she]  must  use  a  cane  to
          walk  because  of  numbness  in  her  legs.    Her  multiple
          sclerosis  affects  her  vision,  and  she  has  poor  vision  in  her
          left  eye.    The  claimant’s  hands  frequently  cramp  and  she
          has  difficulty  holding  objects.    She  needs  help  with  all
          household chores.”  Joint App’x 300.
   •      “After considering the evidence of record, the undersigned
          finds  that  the  claimant’s  medically  determinable
          impairment  could  reasonably  be  expected  to  produce  the
          alleged  symptoms,  and  that  the  claimant’s  statements
          concerning the intensity, persistence and limiting effects of
          these  symptoms  are  generally  credible.”    Joint  App’x  300‐
          301.
       On  May  23,  2011,  Robinson  filed  this  lawsuit  against
Concentra.    In  an  amended  complaint,  Robinson  brought  claims
under Title VII, 42 U.S.C. § 1981, and the Family and Medical Leave
Act  (ʺFMLAʺ).    As  relevant  here,  Robinson  claimed  that  she  had
been terminated on the basis of her race and color and in retaliation
for filing a complaint with the U.S. Equal Employment Opportunity

                                       3
                                                                          No. 14‐941‐cv




Commission  and  taking  FMLA  leave.    Robinson  also  claimed  that
Concentra had interfered with her ability to take FMLA leave.
        Concentra  moved  for  summary  judgment  on  all  claims,
arguing  that  Robinson  was  judicially  estopped  from  showing  that
she was qualified for her position at the time she was terminated in
September  2010,  because  she  applied  for,  and  received,  Social
Security disability benefits based on her statement that she was fully
disabled  as  of  June  2010.    The  district  court  agreed  and  granted
summary  judgment  in  favor  of  Concentra.    Robinson  appeals  the
grant of summary judgment on her Title VII and Section 1981 claims
based on her race and color, but she does not appeal the dismissal of
her FMLA or retaliation claims.2 
                           STANDARD OF REVIEW
        This  Court  reviews  summary  judgment  decisions  de  novo,
“viewing  the  record  in  the  light  most  favorable  to  the  non‐moving
party.” Dillon v. Morano, 497 F.3d 247, 251 (2d Cir. 2007). For a court
to grant summary judgment, the movant must “show[ ] that there is
no genuine dispute as to any material fact and the movant is entitled
to judgment as a matter of law.” Fed. R. Civ. P. 56(a).
        While  it  is  true  that  a  court  is  “required  to  resolve  all
ambiguities  and  draw  all  factual  inferences  in  favor  of  the”
nonmovant,    Nationwide  Life  Ins.  Co.  v.  Bankers  Leasing  Ass’n.,  182
F.3d  157,  160  (2d  Cir.  1999)  (citation  omitted),  a  plaintiff  may  not
survive summary judgment merely by conjuring a hypothetical issue
of material fact.  “Where the moving party demonstrates the absence
of  a  genuine  issue  of  material  fact,  the  opposing  party  must  come
forward  with  specific  evidence  demonstrating  the  existence  of  a

2
        Robinson Br. 14 n.1 (ʺThe plaintiff does not appeal from the district courtʹs
judgment on her FMLA claim to the extent it relies on the plaintiff failing to prove a
violation of the federal FMLAʺ).  See id. at 10‐11.

                                             4
                                                                No. 14‐941‐cv




genuine dispute of material fact.  More specifically, it must do more
than  simply  show  that  there  is  some  metaphysical  doubt  as  to  the
material  facts,  and  may  not  rely  on  conclusory  allegations  or
unsubstantiated speculation.”  Brown v. Eli Lilly & Co., 654 F.3d 347,
358 (2d Cir. 2011) (internal citations and quotation marks omitted).
                               DISCUSSION
       Title VII makes it unlawful for an employer “to discharge any
individual, or otherwise to discriminate against any individual with
respect  to  his  compensation,  terms,  conditions,  or  privileges  of
employment,  because  of  such  individualʹs  race,  color,  religion,  sex,
or national origin.”  42 U.S.C. § 2000e‐2(a)(1).  To overcome a motion
for  summary  judgment  under  Title  VII,  a  plaintiff  must  first  satisfy
an initial burden of ʺproving by the preponderance of the evidence a
prima  facie  case  of  discrimination.”  Tex.  Dep’t  of  Cmty.  Affairs  v.
Burdine, 450 U.S. 248, 252‐53 (1981).  Accordingly, the plaintiff must
demonstrate that: (1) she fell within a protected class under Title VII;
(2) she was qualified for the position she held; (3) she was subjected
to  an  adverse  employment  action;  and  (4)  the  adverse  action
occurred  under  circumstances  giving  rise  to  an  inference  of
discrimination.  See  Reynolds  v.  Barrett,  685  F.3d  193,  202  (2d  Cir.
2012).  
       Section  1981  provides,  in  pertinent  part,  that  “[a]ll  persons
within the jurisdiction of the United States shall have the same right
. . . to make and enforce contracts . . . as is enjoyed by white citizens . 
. . .” 42  U.S.C. § 1981(a).  “This section thus outlaws discrimination
with  respect  to  the  enjoyment  of  benefits,  privileges,  terms,  and
conditions  of  a  contractual  relationship,  such  as  employment  .  .  .  .” 
Patterson v. Cnty. of Oneida, 375 F.3d 206, 224 (2d Cir. 2004) (citation
omitted).    To  the  extent  relevant  here,  the  same  “core  substantive
standards that apply to claims of discriminatory conduct in violation

                                       5
                                                                No. 14‐941‐cv




of  Title  VII  are  also  applicable  to  claims  of  discrimination  in
employment in violation of § 1981 . . . .” Id. at 225.
       To  qualify  for  Social  Security  disability  benefits,  a  claimant
must  show  she  has  a  disability,  defined,  as  relevant  here,  as  the
“inability  to  engage  in  any  substantial  gainful  activity  by  reason  of
any  medically  determinable  physical  or  mental  impairment  which
can  be  expected  to  result  in  death  or  which  has  lasted  or  can  be
expected to last for a continuous period of not less than 12 months.” 
42 U.S.C. § 423(d)(1)(A).  Further, the impairment must be “of such
severity  that  [the  claimant]  is  not  only  unable  to  do  h[er]  previous
work  but  cannot,  considering  h[er]  age,  education,  and  work
experience,  engage  in  any  other  kind  of  substantial  gainful  work
which exists in the national economy.” Id. § 423(d)(2)(A).
       At issue in this case is whether Robinson’s application for, and
receipt of, Social Security disability benefits on the ground that she is
fully disabled due to multiple sclerosis, renders her unable to make a
prima facie showing that she was qualified for the position she held
at  the  time  of  termination.    At  the  summary  judgment  stage,  a
plaintiff may satisfy this burden by showing that she “possesses the
basic  skills  necessary  for  performance  of  [the]  job.”  Slattery  v.  Swiss
Reinsurance  Am.  Corp.,  248  F.3d  87,  92  (2d  Cir.  2001)  (citation
omitted).
       Judicial  estoppel  “prevents  a  party  from  asserting  a  factual
position  in  a  legal  proceeding  that  is  contrary  to  a  position
previously taken by [that party] in a prior legal proceeding.” Bates v.
Long  Island  R.R.  Co.,  997  F.2d  1028,  1037  (2d  Cir.  1993).    “A  party
invoking  judicial  estoppel  must  show  that  (1)  the  party  against
whom  the  estoppel  is  asserted  took  an  inconsistent  position  in  a
prior  proceeding  and  (2)  that  position  was  adopted  by  the  first
tribunal  in  some  manner,  such  as  by  rendering  a  favorable

                                       6
                                                             No. 14‐941‐cv




judgment.”  Mitchell v. Washingtonville  Cent. Sch. Dist., 190 F.3d 1, 6
(2d Cir. 1999) (internal citations omitted). 
       In  Cleveland  v.  Policy  Management  Systems  Corp.,  526  U.S.  795
(1999), the Supreme Court addressed the issue of judicial estoppel as
to  statements  made  in  support  of  an  application  for  Social  Security
disability  benefits  and  subsequent  claims  brought  under  the
Americans  with  Disabilities  Act  (“ADA”).    The  Supreme  Court
concluded  that  a  successful  disability  application  does  not
automatically  preclude  a  later  claim  under  the  ADA,  because  a
representation of complete disability in a Social Security proceeding
is not necessarily contradicted by the same person’s ADA claim that
he  could  perform  essential  job  functions  with  reasonable
accommodation  where  the  former  proceeding  did  not  consider  the
effect  that  reasonable  workplace  accommodations  would  have  on
the claimant’s ability to work. Id. at 802‐03.  Nevertheless, the Court
acknowledged  that  an  “ADA  plaintiff  cannot  simply  ignore  the
apparent  contradiction  that  arises  out  of  the  earlier  .  .  .  total
disability  claim,”  and  held  that  in  such  circumstances,  a  plaintiff
“must proffer a sufficient explanation” for the conflicting statements
in order to survive summary judgment.  Id. at 806.  
       As the district court noted in its decision in this case, “courts
have  applied  the  Cleveland  analysis  to  other  employment  statutes,
including  the  Age  Discrimination  and  Employment  Act,  Title  VII,
and  the  FMLA,  because  .  .  .  claims  under  such  statutes  generally
require a showing that the [p]laintiff was qualified for the position.”
SA  23  (collecting  cases).    We  agree  with  the  district  court  that
Cleveland  provides  the  proper  framework  for  evaluating  whether
judicial estoppel bars Robinson’s Title VII and Section 1981 claims.
       Robinson argues on appeal that “the [d]istrict [c]ourt indulged
in impermissible inferences to conclude that the plaintiff must have

                                      7
                                                               No. 14‐941‐cv




testified  before  the  [ALJ]  that  she  was  totally  disabled  from
performing  the  essential  functions  of  the  position  of  medical
assistant.”    Robinson  Br.  27.    Because  her  “application  for  social
security  disability  benefits  has  not  been  introduced  into  evidence,ʺ
Robinson  contends  that  “any  discussion  concerning  the  contents  of
the  application  is  based  on  conjecture.”  Id.  at  29.    Additionally,
Robinson  claims  that  the  district  court  impermissibly  inferred  from
Robinson’s  August  2012  deposition  testimony  that  she  was  fully
disabled at the time of her termination, two years earlier.  See id. at
36‐37. 
       Robinson cannot survive a motion for summary judgment by
raising “metaphysical doubt[s]” as to the contents of the completed
disability  application.    Brown,  654  F.3d  at  358.    During  discovery
Concentra  requested  additional  documentation  concerning
Robinson’s  application  for  social  security  disability  benefits,
including  the  completed  application,  and  Robinson’s  counsel
informed  Concentra  and  the  district  court  that  she  is  not  in
possession of any additional documentation or information.  Special
App’x 3, 6, 15, 25.  Thus, the only relevant evidence in this record is
the  ALJ’s  written  decision  and  an  August  2012  deposition  taken  of
Robinson  as  part  of  this  litigation,  where  she  testified  that  she  is
fully  disabled  and  unable  to  work.    The  district  court  carefully
analyzed the ALJ’s decision to determine  what statements could be
attributed  to  Robinson  and  relied,  as  do  we,  solely  on  those
paragraphs.    Additionally,  the  district  court  recognized  the  limited
relevance  of  the  August  2012  deposition,  noting  that  “[b]y  itself,
plaintiff’s  statement  in  her  deposition  would  be  insufficient  to
establish her disability status at the time of her termination.”  Special
App’x 32.  


                                       8
                                                                No. 14‐941‐cv




         Furthermore, Robinson does not deny that she previously told
the SSA and the ALJ that she was fully disabled as of June 2010, nor
does she deny that such a statement is inconsistent with her current
litigation  position.    Robinson’s  job  as  a  medical  assistant  required
her to work in both the ‘front’ at the reception desk and in the ‘back’
performing tasks like drug tests and assisting doctors with suturing,
which she could not complete if she were fully disabled. 
         Cleveland  also  requires  a  plaintiff  to  “proffer  a  sufficient
explanation” for the contradictory statements.  The only explanation
Robinson proffers is that she was, in fact, able to work at the time of
her  termination,  because  she  continued  to  work  at  Concentra  until
September 2010, and sought additional work in the cosmetology and
other  fields.    Although  Robinson  may  have  continued  to  work  at
Concentra until September 2010, this fact demonstrates only that her
statements  to  the  SSA  and  the  ALJ  may  have  been  false,    but  does
not  sufficiently  explain  the  contradiction  between  the  statements
and  her  current  litigation  position.    As  the  Seventh  Circuit  has
explained, a “plaintiff may not, simply by disavowing a prior claim
of  total  disability,  perform  an  about‐face  and  assert  that  [s]he  is  a
‘qualified  individual’  who  is  capable  of  working.    Rather  .  .  .  the
plaintiff must proceed from the premise that h[er] previous assertion
of an inability to work was true, or that [s]he in good faith believed
it  to  be  true,  and  [s]he  must  demonstrate  that  the  assertion  was
nonetheless  consistent  with  h[er]  ability  to  perform  the  essential
functions of h[er] job.”  Lee v. City of Salem, 259 F.3d 667, 674 (7th Cir.
2001).  Robinson has failed to do so.
                              CONCLUSION
         For  these  reasons,  we  AFFIRM  the  judgment  of  the  district
court.


                                       9